Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 1 of 10




                                        Date:      March 19, 2020
                                        Time:      1:30 p. m.
                                        Courtroom: TBD
                                        Judge:     Kandis A. Westmore
Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 2 of 10



        1. I am over 18 years of age and suffer no disability as a witness. I have personal
knowledge of the facts stated herein and could testify competently on the matters set forth in this
declaration if called to do so.


        2. I am a resident of the State of North Carolina. I have never lived in California and do
not own any real property in California.


        3. I do not have any personal property or bank accounts located in California. I have

never maintained a telephone listing, mailing address, or post office box in California. I have
never maintained an office in California.


        4. I am the Division Commander of the North Carolina. Division Sons of Confederate
Veterans, Inc. ("NCSCV") and have personal knowledge regarding NCSCV's operations in my
role as an officer of NCSCV. NCSCV is a North Carolina registered nonprofit corporation
organized under the laws of North Carolina. NCSCV is headquartered in Sanford, Lee County,

North Carolina.


        5. NCSCV has never had any office in California and does not maintain a registered agent
in California. NCSCV does not own any real property or personal property in California.
NCSCV does not maintain any bank accounts in California.


        6. NCSCV has never had a telephone listing, mailing address, or P.O. box in California.


        7. NCSCV does not conduct any of its operations in California. NCSCV does not have
any officers or members in California. With the exception of the legal counsel NCSCV engaged
to defend it and myself in the present litigation, NCSCV has no representatives or agents in

California.


        8. On December 2, 2019, Plaintiffs posted the entirety of a letter document I created for
distribution to NCSCV's membership regarding ongoing litigation in state court in Orange
                                          2
              DECLARATION OF RONALD KEVIN STONE IN SUPPORT OF MOTION TO DISMISS
                                                                                    4:19-cv-08148-KAW
     Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 3 of 10



     County Superior Court, North Carolina concerning a monument honoring students and graduates
     of the University of North Carolina at Chapel Hill who served in the Confederate armed forces
     onto Plaintiffs' Twitter page using Dropbox.


            9. On behalf of NCSCV, its Chief of Staff Matthew McGuigan electronically submitted a

     notification of claimed infringement to Dropbox using Dropbox's DMCA complaint form
     concerning Plaintiffs' copying and use of the entirety of the NCSCV letter. Mr. McGuigan took a
     screenshot of the electronic DMCA complaint form prior to submission, which captured some of
     the language NCSCV included in its complaint. (Exhibit A).


                10.     Mr. McGuigan received an auto-generated communication from "no-
     reply@dropbox.com" that Thomas Gregory Doucette had submitted a counter notification in
     response to NCSCV's DMCA notice. (Exhibit B).


                11. NCSCV later elected to withdraw its DMCA complaint against Plaintiffs and

     submitted a support request to Dropbox's online support page to vacate the complaint. Mr.
O
O
ti
     McGuigan received a response acknowledging receipt of that request from
     "support@dropbox.zendesk.com ." (Exhibit C).
CO




                12. NCSCV did not receive an email response from Dropbox confirming that its DMCA

     complaint had been withdrawn. The help request was marked "solved," however, when

     NCSCV's Chief of Staff visited Dropbox's support webpage to check the status of NCSCV's

     request.     (Exhibit D).


                13. NCSCV and its representatives did not speak to any Dropbox employees or personnel
     over the telephone regarding its DMCA complaint. The only communications NCSCV and its

     representatives received from Dropbox appeared to be auto-generated replies.



                                 [SIGNATURE ON FOLLOWING PAGE]
                                                       3
                      DECLARATION OF RONALD KEVIN STONE IN SUPPORT OF MOTION TO DISMISS
                                                                                       4:19-cv-08148-KAW
     Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 4 of 10



 1
 2   This the    45 day of February 20, 2020.
 3
 4                                                      Ronald Kevin Stone

 5
                             County, North Carolina
 6
 7   Signed and sworn to before me this day by _Y Onctj        ■              A ke,01
                                                                   (name of principal)
 8
     Date:               (3 "- (34Q40
 9                                                Notary ublic
10   (Official Seal)                                   mission Expires:
                          AVA HOLT COLEY
11                  Notary Public — North Carolina
                             Lee uounty
12               Nty Commission Expires Feb 15. 2023


13
14

15

16

17
18
19
20
21

22

23
24
25
26

27

28

                                                  4
                   DECLARATION OF RONALD KEVIN STONE IN SUPPORT OF MOTION TO DISMISS
                                                                                         4:19-cv-08148-KAW
Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 5 of 10




                                                          Exhibit A
           Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 6 of 10




From:                       Dropbox <no-reply@dropbox.com>
Sent:                       Tuesday, December 3, 2019 2:31 PM
To:                         mcguigan@rocketmail.com
Subject:                    DMCA Counter Notice




              Hi Matthew Allen McGuigan,


              We've received the following counter notification in response to your
              DMCA notice dated 2019-12-02 21:24:53 (GMT):


              ------------------------


              URLs:
              [https://www.dropbox.com/s/u5w53zmvwhqqn01/SCV Internal Victory
              Statement.pdf?dl=0]


              Counter notifier: [Thomas Gregory Doucette]
              Email: [greg@tgdlaw.com]
              Job title: [Managing Attorney]
              Phone: [9199986993]
              Fax: [8667947517]
              Street: [311 E. Main Street]
              City: [Durham]
              State/Province: [NC]
              Zip/Postal code: [27701-3717]
              Country: [US]


              By checking the following boxes, I state UNDER PENALTY OF PERJURY

                                                    1
                                                                                      Exhibit B
Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 7 of 10

   of law that:


   [X] I swear under penalty of perjury that I have a good faith belief that the
   material referenced above was removed or disabled as a result of mistake or
   misidentification.


   [X] I consent to the jurisdiction of Federal District Court for the judicial
   district in which my address is located, or if my address is outside of the
   United States, for any judicial district in which Dropbox may be found.


   [X] I will accept service of process from the person who provided the
   DMCA notification.


   Typing your full name in this box will act as your digital signature.
   [Thomas Gregory Doucette]


   ------------------------


   If you elect to file an action seeking a court order to restrain the subscriber
   from engaging in infringing activity relating to the material referenced
   above, please promptly serve notice of such action on our designated agent
   as required by the DMCA.


   Best,
   - The Dropbox Team



                                                                              © 2019 Dropbox




                                           2
                  Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 8 of 10




From:                                Dropbox (Dropbox Support) <support@dropbox.zendesk.com>
Sent:                                Saturday, December 14, 2019 3:25 PM
To:                                  mcguigan@rocketmail.com
Subject:                             DB: DMCA Complaint done/complete/vacated


                                              ##- Please type your reply above this line -##
Ticket #10064980: DB: DMCA Complaint done/complete/vacated
 Hi,

 Your question has been received by our support team. We’ll get in touch soon with a solution or if we need more details.

 In the meantime, have you checked out our Help Centre at https://db.tt/JabnP6AEn4 for FAQs, how-to articles and more?

 Do you have a question about a previous ticket? You can view it by logging in to your customer portal at
 https://dropbox.zendesk.com/. Please bear in mind that this isn’t your Dropbox password and, if you’re having trouble accessing this
 portal, the password can be reset on the sign-in page.

 The Dropbox Support team

[R5OX2M-Z9ZX]




                                                                    1
                                                                                                          Exhibit C
                        Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 9 of 10
DB: DMCA Complaint done/complete/vacated – Dropbox Support                                        1/9/20, 7)02 PM




                                                                                       mcguigan 


       Dropbox Support > My activities




       DB: DMCA Complaint
       done/complete/vacated


                 mcguigan                                                 Requester   mcguigan
                 December 14, 2019 15:25
                                                                          Created     December
       Besides not following through with a DMCA complaint, after it                  14, 2019 15:25

       has been countered, is there any addition steps to complete
                                                                          Last        December
       or vacate the process with Dropbox?                                activity    20, 2019 18:07



                                                                          Assigned    Lotte
       This request is closed for comments. You can create a follow-      to
       up.
                                                                          Id          #10064980

                                                                          Status       solved


                                                                          Priority    Normal




       Dropbox Support                                                                English (US) 




https://dropbox.zendesk.com/hc/en-us/requests/10064980                                                 Page 1 of 1

                                                                               Exhibit D
                                          Case 4:19-cv-08148-KAW Document 9-1 Filed 02/14/20 Page 10 of 10



                                      1                                      CERTIFICATE OF SERVICE

                                      2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                      3          I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                          and not a party to the within action; my business address is 777 S. Figueroa St., Suite 2000, Los
                                      4   Angeles, California 90017.
                                      5
                                                  I hereby certify that on the 14th day of February, 2020, I will electronically file the foregoing
                                      6   DECLARATION OF RONALD KEVIN STONE IN SUPPORT OF MOTION TO DISMISS
                                          with the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
                                      7   (NEF) on the interested parties to this action as follows:
                                      8    Marc J. Randazza (CA SBN 269535)                  Richard Charnley (SBN# 70430)
                                           Alex Shepard (CA SBN 29058)                       rlc@charnleyrian.com
                                      9    Jay M. Wolman (pro hac vice forthcoming)          Nicole Uhlmann (SBN# 200783)
                                           RANDAZZA LEGAL GROUP, PLLC                        Email address
                                     10    2764 Lake Sahara Drive, Suite 109                 CHARNLEY RIAN LLP
                                           Las Vegas, NV 89117                               12121 Wilshire Boulevard
                                     11    Telephone: 702-420-2001                           Suite 600
                                           Fax: 305-437-7662                                 Los Angeles, CA 90025-1188
                                     12    ecf@randazza.com                                  (310) 321-4300 (Phone)
                                                                                             (310) 893-0273 (Fax)
                                     13    Attorneys For Plaintiffs
                                                                                             CO-COUNSEL
777 S. Figueroa Street, Suite 2000




                                     14    T. GREG DOUCETTE & LAW
                                           OFFICES OF T. GREG DOUCETTE,
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                           PLLC
          213.415.7200




                                     16           Executed on February 14, 2020 at Los Angeles, California.
                                     17   X       (FEDERAL) I declare under penalty of perjury under the laws of the United States that the
                                                  above is true and correct.
                                     18

                                     19

                                     20

                                     21                                                   Robert Mendoza

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                        12
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                               INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                                                                                                                  4:19-cv-08148-KAW
